PER CURIAM.
In these consolidated appeals, the state seeks review of dispositional orders entered by the trial court in juvenile delinquency proceedings with respect to A.F. and M.G. Based on the controlling authority of State v. F.G., 630 So.2d 581 (Fla. 3d DCA 1993) we dismiss the subject appeals. We reach this result based on a holding that there is no jurisdictional basis for this court to entertain an appeal by the state from a dispositional order entered in a juvenile delinquency proceeding on the ground that such order is illegal [as authorized by Section 39.-069(l)(b)(5), Florida Statutes (1991) ] where, as here, the juvenile dispositions are admittedly authorized by law and within the power of the trial court to impose. The state’s sole complaint is that an alleged legal error was committed in the procedure leading up to the imposition of the dispositional orders, to wit: the refusal of the trial court both to order a predisposition report in the ease and to defer disposition in the case until receipt of the predisposition report; such a procedure, even if erroneous, does not render the dispo-sitional order illegal. F.G. Accordingly, the consolidated appeals under review are hereby
Dismissed.